190 A.2d 265 (1963)
Walter W. BELL, Appellant,
v.
Margaretta S. BELL, Appellee.
No. 3177.
District of Columbia Court of Appeals.
Argued March 11, 1963.
Decided April 19, 1963.
*266 C. William Tayler, Washington, D. C., for appellant.
William A. Tinney, Jr., Washington, D. C., for appellee.
Before HOOD, Chief Judge, and QUINN and MYERS, Associate Judges.
QUINN, Associate Judge.
The wife sued her husband for a limited divorce on the ground of cruelty and sought custody of, and support for, the two minor children of the parties. Following trial, the court entered an order denying the limited divorce but granted the wife custody of the children and directed the husband pay $250 a month for their support. Appellant contends that the court abused its discretion in arbitrarily fixing such an amount.
We have reviewed the stenographic transcript and while the amount of support for the children was a generous one, we cannot say it was an abuse of the trial court's discretionary power. We think it advisable, however, to repeat what we said in Johnson v. Johnson, D.C.Mun.App., 163 A.2d 127 (1960):
"It is a fundamental and well-known proposition of law that a court of equity shall be guided by considerations of fairness and justice while exercising its discretionary powers in the area of maintenance and support. Though seeking to enforce the husband's family obligations and provide needed assistance for his wife and children, the court should, at the same time, remain equally mindful of the husband's welfare and avoid penalizing him by the imposition of harsh financial terms. * * *"
If this allowance becomes unduly burdensome, appellant is free to seek a suitable adjustment by making a proper showing of a change of circumstances or that the wife is not taking proper care of the children. This avenue of redress was specifically left open by the trial judge in his oral findings.
Affirmed.